Parker C. J.
said, in substance, that although the general principle is clear, that a father is entitled to the earnings of a son while under age, yet the Court thought it equally clear that he might transfer to the son a right to receive them. This is necessary for the encouragement of young men ; and it is often convenient for a father wishing to be relieved from the burden of supporting his son, to allow him in this manner to support himself. Where such a contract is entered into without any fraud, for the advantage of the son, on the principles of common justice and according to decided cases, he is entitled to the profits of his own labor.1 We go so far as to say, that where a minor son makes a contract for his services on his own account, and the father knows of it and makes no objection, there is an implied assent that the son shall have his earnings.

Trustee discharged.


 Burlingame v. Burlingame, 7 Cowen. 92; Morse v. Welton, 6 Connect. R. 547; Chilson v. Phillips, 1 Vermont R. 41; Gale v. Parrot, 1 N. Hamp. R. 28; Jenny v. Alden, 12 Mass. R. 375; Angel v. M‘Lellan, 16 Mass. R. 28; Keen v. Sprague, 3 Greenl. 77; Plummer v. Webb, 4 Mason, 380; Whipple v. Dow, 2 Mass. R. 415; Dawes v. Howard, 4 Mass. R. 97; Freto v. Brown, 4 Mass. R. 675; Commonwealth v. Hamilton, 6 Mass. R. 273; Emery v. Gowen, 4 Greenl. 33; Commonwealth v. Murray, 4 Binn. R. 492; Eubanks v. Peak, 2 Bailey, 497. See King v. Wilmington, 5 Barn. & Ald. 525; Sumner v. Sebec, 3 Greenl. 223.